DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated October 25, 2021, including arguments and amendments.

Claims 1 – 20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlmeier, et al., U.S. PG-Pub. No. 2016/0267166, (hereafter, “Kohlmeier”).

Claim 1, Kohlmeier discloses: a method of searching a graph, wherein the graph comprises a plurality of vertices of a first vertex type and a plurality of index vertices of one or more other vertex types ([0062], referring to various node types), the method comprising:
receiving a request to identify one or more vertices of the first vertex type in the graph with one or more attributes ([0044], referring to search criteria used to identify nodes having metadata that meet the search criteria);
in response to the request, identifying one or more index vertices of the plurality of index vertices each with at least one attribute of the one or more attributes, wherein the one or more index vertices comprise one or more second vertex types of the one or more other vertex types ([0045], referring to node types and the traversal along graph edges to identify associated nodes);
identifying the one or more vertices in the graph based on each of the one or more vertices having one or more edges that couple the vertex to each of the one or more index vertices ([0045], referring to the identification of nodes indirectly related to the starting node; and [0069], referring to metrics and rules to refine, weigh, and rank the strength of node connections, and to the provided list of ICCs signifying meaningful connection between nodes that may not be otherwise discoverable by a user).

As to Claim 2, Kohlmeier discloses: the plurality of vertices of the first vertex type are indexed using a first attribute type different from one or more attribute types associated with the one or more attributes ([0044], referring to the identification of a starting node on the basis of search criteria, and [0062], referring to the identification of other node types on the basis of size, number of edges, etc.).

Claim 3, Kohlmeier discloses: wherein the plurality of vertices comprise data instance vertices of the first vertex type ([0061], referring to the function of the refiner 402, which eliminates certain nodes based on particular criteria, one of which includes a distinction between different physical attributes of each node).

As to Claim 4, Kohlmeier discloses: for each index vertex in the one or more index vertices, generating a flag for any of the data instance vertices coupled to the index vertex; identifying a set of one or more of the data instance vertices that are coupled to each of the one or more index vertices based on the flags; and identifying the set of the one or more data instance vertices as the one or more vertices ([0046] – [0047], referring to the identification of indirectly related nodes and how they are arranged into output)

As to Claim 5, Kohlmeier discloses: wherein the flags indicate a quantity of the one or more index vertices coupled to a data instance vertex in the graph ([0056], referring to the use of a link overlap to measure node similarity by a quantitative measurement).

As to Claim 6, Kohlmeier discloses: wherein identifying the one or more vertices in the graph based on each of the one or more vertices having one or more edges that couple the edge to each of the one or more index vertices comprises: (a) for a first index vertex of the one or more index vertices, identifying a first subset of the data instance vertices coupled to the first index vertex; (b) after identifying the first subset and for a second index vertex of the one or more index vertices, identifying a second subset of the data instance vertices from the first subset of the data instance vertices that is coupled to the first vertex and the second vertex; (c) determine whether a subset of data instance vertices has been identified for each vertex in the one or more index vertices; (d) in [0032] – [0039, referring to the process by which ICCs are identified. Subsets (cliques) of nodes are repeatedly identified if they meet the starting constraints.).

As to Claim 7, Kohlmeier discloses: wherein the data instance vertices each comprise attribute types, wherein the data instance vertices are indexed using a first attribute type of the one or more attribute types, and wherein the index vertices are indexed using different attribute types from the first attribute type ([0061], referring to certain nodes being found on the basis of their metadata attributes, and nodes being removed from the ICCs on the basis of their physical properties).

As to Claim 8, Kohlmeier discloses: causing, for display, one or more attributes associated with the one or more vertices to respond to the request ([0046], referring to the various formats of output that may be generated).

As to Claim 9, Kohlmeier discloses: identifying the request from an obtained query to the graph; and processing one or more attributes in the one or more vertices to generate a response to the query ([0046], referring to the various formats of output that may be generated).

Claim 10, Kohlmeier discloses: a computing apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media (Figs. 8 and 9, showing such systems and media) to search a graph comprising a plurality of vertices of a first vertex type and a plurality of index vertices of one or more other vertex types ([0062], referring to various node types) that, when executed by the processing system, direct the processing system to:
receive a request to identify one or more vertices of the first vertex type in the graph, wherein the request indicates one or more attributes associated with the one or more vertices ([0044], referring to search criteria used to identify nodes having metadata that meet the search criteria);
in response to the request, identify one or more index vertices of the plurality of index vertices each with at least one attribute of the one or more attributes, wherein the one or more index vertices comprise one or more second vertex types of the one or more other vertex types ([0045], referring to node types and the traversal along graph edges to identify associated nodes); and
identify the one or more vertices in the graph based on each of the one or more vertices having one or more edges that couple the vertex to each of the one or more index vertices ([0045], referring to the identification of nodes indirectly related to the starting node; and [0069], referring to metrics and rules to refine, weigh, and rank the strength of node connections, and to the provided list of ICCs signifying meaningful connection between nodes that may not be otherwise discoverable by a user).

As to Claim 11, Kohlmeier discloses: wherein the one or more vertices of the first vertex type are indexed using a first attribute type different from one or more attribute types [0044], referring to the identification of a starting node on the basis of search criteria, and [0062], referring to the identification of other node types on the basis of size, number of edges, etc.).

As to Claim 12, Kohlmeier discloses: wherein the plurality of vertices comprise data instance vertices of the first vertex type ([0061], referring to the function of the refiner 402, which eliminates certain nodes based on particular criteria, one of which includes a distinction between different physical attributes of each node).

As to Claim 13, Kohlmeier discloses: for each index vertex in the one or more index vertices, generating a flag for any of the data instance vertices coupled to the index vertex; identifying a set of one or more of the data instance vertices that are coupled to each of the one or more index vertices based on the flags; and identifying the set of the one or more data instance vertices as the one or more vertices ([0046] – [0047], referring to the identification of indirectly related nodes and how they are arranged into output)

As to Claim 14, Kohlmeier discloses: wherein the flags indicate a quantity of the one or more index vertices coupled to a data instance vertex in the graph ([0056], referring to the use of a link overlap to measure node similarity by a quantitative measurement).

As to Claim 15, Kohlmeier discloses: wherein the one or more vertices in the graph based on each of the one or more vertices having one or more edges that couple the edge to each of the one or more index vertices comprises: (a) for a first index vertex of the one or more index vertices, identifying a first subset of the data instance vertices coupled to the first index vertex; (b) after identifying the first subset and for a second [0032] – [0039, referring to the process by which ICCs are identified. Subsets (cliques) of nodes are repeatedly identified if they meet the starting constraints.).

As to Claim 16, Kohlmeier discloses: cause, for display, one or more attributes associated with the one or more vertices to respond to the request ([0046], referring to the various formats of output that may be generated).

As to Claim 17, Kohlmeier discloses: identify the request from an obtained query to the graph; process one or more attributes in the one or more vertices to generate a response to the query ([0046], referring to the various formats of output that may be generated).

As to Claim 18, Kohlmeier discloses: generate a display of the response to the query ([0150], referring to the display of a target article and the corresponding one or more connecting topics).

As to Claim 19, Kohlmeier discloses: an apparatus comprising: one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media (Figs. 8 and 9, showing such an apparatus) to search a graph comprising a plurality of vertices of a first vertex type and a plurality of index vertices of one or more other vertex types ([0062], referring to various node types) that, when executed by a processing system, direct a processing to:
receive a request to identify one or more vertices of the first vertex type in the graph, wherein the request indicates one or more attributes associated with the one or more vertices ([0044], referring to search criteria used to identify nodes having metadata that meet the search criteria; and [0061], referring to the function of the refiner 402, which eliminates certain nodes based on particular criteria, one of which includes a distinction between different physical attributes of each node);
in response to the request, identify one or more the index vertices of the plurality of index vertices each with at least one attribute of the one or more attributes ([0045], referring to node types and the traversal along graph edges to identify associated nodes);
identify the one or more vertices in the graph based on each of the one or more vertices having one or more edges that couple the vertex to each of the one or more index vertices ([0045], referring to the identification of nodes indirectly related to the starting node; and [0069], referring to metrics and rules to refine, weigh, and rank the strength of node connections, and to the provided list of ICCs signifying meaningful connection between nodes that may not be otherwise discoverable by a user).

As to Claim 20, Kohlmeier discloses: wherein the plurality of vertices are indexed using a first attribute type different from attribute types associated with the one or more [0044], referring to the identification of a starting node on the basis of search criteria, and [0062], referring to the identification of other node types on the basis of size, number of edges, etc.).

Response to Arguments
Applicant's arguments filed October 25, 2021, have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.

Applicants argue that the disclosure of Kohlmeier fails to adequately anticipate the feature of different types of vertices. Examiner respectfully disagrees. At least at [0062], the reference discloses “Certain node types, such as those with many connections to other nodes…” Other instances of node typing are found throughout the reference.

Applicants further argue that Kohlmeier fails to adequately anticipate the request receiving step of the independent claims. Examiner again respectfully disagrees. The detailed rejection above cites to [0044] of the reference: “The graph can be searched to identify nodes having titles or other metadata that meet the search criteria (e.g., matching terms).”

Applicants argue that Kohlmeier fails to anticipate the identification of vertices on the basis of edges connecting the vertex to a vertex of a different type. Examiner respectfully disagrees and directs applicants to Kohlmeier at, e.g., [0061]:
The rules can include, but are not limited to, class elimination (through learning or pre-assigned classes), rules concerning the direction of edges (e.g., whether and how many are outgoing, whether and how many are incoming), rules concerning proximity of entities within an article, rules concerning physical attributes of each node, rules concerning physical attributes of groups of nodes, rules including cluster size elimination, rules including a link overlap threshold, 

This portion of the reference discloses node types, link direction, and connections between node types, all of which are criteria upon which a search or rule may be applied to the nodes in the graph.

In light of the above arguments, the rejection to the pending claims on the basis of anticipation by Kohlmeier is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167